Citation Nr: 0904992	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  99-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diplopia, currently evaluated 10 percent 
disabling.

2.  Entitlement to service connection for a skin disability, 
claimed as chloracne secondary to Agent Orange exposure.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for organic brain 
syndrome.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for residuals of a 
spine cord injury.

7.  Entitlement to service connection for central nervous 
disorder of the hands and feet, to include as secondary to 
Agent Orange exposure.

8.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.

9.  Entitlement to service connection for ulnar neuropathy, 
to include as secondary to Agent Orange exposure.

10.  Entitlement to service connection for prostatitis, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969, including service in Vietnam.  Subsequent Reserve 
service is also indicated by the evidence of record, to 
include active service from August 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied a rating in excess of 
10 percent for diplopia; denied the reopening of a claim of 
service connection for seizure disorder; and denied service 
connection for an organic brain syndrome, a stomach 
disability, residuals of spinal cord injury, a central 
nervous disorder of the hands and feet, and ulnar neuropathy; 
and denied service connection for peripheral neuropathy, 
chloracne, and prostatitis, all claimed as secondary to 
exposure to herbicides in Vietnam.

The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in February 2001.  In June 
2001, the Board remanded the case to the RO.  In November 
2002, the veteran testified at a hearing before a Decision 
Review Officer (DRO) at the RO in November 2002.  Transcripts 
of both hearings are associated with the claims file.

In July 2005, the Board remanded all of the issues listed on 
the title page for further development.  In October 2007, the 
RO issued a Supplemental Statement of the Case (SSOC) which 
continued the previous denials.

Remanded issues

This Board decision addresses the issue of entitlement to an 
increased rating for service-connected diplopia.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In its July 2005 decision, the Board denied the veteran's 
claims for increased ratings for atypical facial pain and 
bilateral defective hearing, and service connection for 
attention deficit disorder, a low back disability, a 
cerebrospinal fluid leak, and asthma.  Those issues have 
therefore been resolved.  See 38 C.F.R. § 20.1100 (2008).



FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
eye examination which was scheduled to be conducted in 
December 2005, which examination was necessary for an 
informed adjudication of his claim for an increased rating 
for diplopia.


CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
a VA examination which was scheduled in connection with his 
claim of entitlement to an increased evaluation for service-
connected diplopia, that claim is denied.  38 C.F.R. § 3.655 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected diplopia, currently evaluated 10 percent 
disabling.

The veteran is seeking an increased rating for service-
connected diplopia.  As is discussed elsewhere in this 
decision, the remaining issues on appeal are being remanded 
for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2005, the Board remanded the issue of the veteran's 
entitlement to an increased disability rating for diplopia to 
the agency of original jurisdiction for a VA examination.  

As will be described in more detail below, the veteran failed 
to report for and/or cancelled three VA examinations 
regarding his service-connected diplopia which were scheduled 
to be conducted in December 2005, April 2007, and May 2007.  
The claim was readjudicated via the February 2008 SSOC.  

Thus, there is compliance with the directives of the July 
2005 Board remand to the extent possible.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].   See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ["[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."].  

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

VA attempted to provide assistance to the veteran regarding 
his claim for an increased rating for his service-connected 
diplopia, to include furnishing an examination.  Through no 
fault of VA, those efforts were unsuccessful.  Specifically, 
the RO requested an examination three times.  A VA medical 
center scheduled VA examinations in December 2005, April 
2007, and May 2007 to determine the severity of the veteran's 
service-connected diplopia.  However, the veteran failed to 
appear without showing good cause therefor as to the December 
2005 VA examination, and he cancelled the other two 
examinations.  

It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
that in light of the veteran's disinclination to fully 
cooperate with the process, all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claim for an increased rating for service-connected 
diplopia and that any further attempts to assist the veteran 
in developing his claim would result in needless delay, and 
are thus unwarranted.

In this case, the Board determined that the record in this 
case is incomplete and remanded the claim in July 2005 to 
supplement the record by obtaining additional medical 
evidence.  This supplementation of the record was required by 
the mandate contained in the statute and regulation.  See, in 
particular, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
consequences of the veteran's refusal to report for the 
scheduled VA examinations will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  See 
also Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist in connection with this claim.  See VCAA letters dated 
November 15, 2004, and September 11, 2005.  

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2008); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

In July 2005, the Board remanded this increased rating claim 
for a VA examination because a report of a January 2003 VA 
examination, the most recent of record, did not contain a 
Goldmann Perimeter Chart, which is necessary to measure 
muscle function in evaluating service-connected diplopia.  
See the July 2005 Board decision, pages 27-28; see also 
38 C.F.R. § 4.77 (2008).  [The Board also notes that a report 
of a November 1997 examination also did not contain a 
Goldmann Perimeter Chart.]

In a September 2005 letter notifying the veteran that he 
would be scheduled for an examination, the RO advised the 
veteran under the heading "If You Don't Report for the 
Examination", that "[w]ithout the examination, we may have 
to deny your claim, or you might be paid less than you 
otherwise would."  The RO added that "[i]f you can't keep 
the appointment, contact the medical facility as soon as you 
receive the appointment notice" and that "[i]f you wish to 
re-scheduled, they will do their best to accommodate your 
schedule."  The RO also provided examples of good cause for 
failure to report: "illness or hospitalization of the 
claimant, death of a family member, etc."  See the September 
1, 2005 letter, page 2 [emphasis as in the original letter].  

A letter from a VA medical facility reflects that the veteran 
was scheduled for an eye examination in December 2005.  The 
veteran failed to report for that scheduled examination.  
Neither he nor his representative has provided any adequate 
reason or good cause for his failure to report for that 
examination.  

A computer printout dated July 2007 reveals that a May 2007 
VA eye examination was cancelled, purportedly because the 
veteran withdrew his claim.  However, there is nothing else 
in the veteran's claims file that suggests that the veteran 
had withdrawn this claim.  In particular, there is no 
correspondence from the veteran or his representative to that 
effect.  See 38 C.F.R. § 20.204 (2008).

Moreover, a computer printout dated in October 2007 reflects 
that the veteran cancelled two eye examinations scheduled in 
April 2007 and May 2007.  That computer printout reflects 
that the veteran cancelled those examinations because he had 
transportation issues and because he stated that he would not 
come to an examination scheduled on a Saturday.  Over a year 
has passed, with no indication that the veteran has contacted 
VA to reschedule the examination.

Analysis

It is clear that the veteran failed without explanation to 
report for the VA eye examination which was scheduled in 
December 2005 to evaluate his service-connected diplopia.  It 
is also clear that the veteran cancelled two examinations 
scheduled in 2007. 

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
this claim, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see 
also Wood, 1 Vet. App. at 193.  There is of record no 
correspondence or report of contact from the veteran or his 
representative which would explain his failure to report for 
the examination scheduled in December 2005, even though the 
RO told him that he should contact the VA medical facility if 
he cannot report for the VA examination as scheduled.  The 
veteran has not alleged any transportation difficulties as to 
the December 2005 VA eye examination.  On the other hand, a 
January 2006 statement of the veteran shows that he did 
specifically allege transportation difficulties as to his 
failure to report for VA gastrointestinal testing scheduled 
in November 2005.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2008)], or "good 
cause" [see 38 C.F.R. § 3.655 (2008)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested in December 2005.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and 
amplified through the enactment of the VCAA.  The 
responsibility that the evidentiary record be developed to 
its fullest possible is not, however, unilateral; as noted 
above, the veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claims.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the 
Board in its July 2005 remand, a VA examination was indeed 
necessary to grant the benefits sought by the veteran, namely 
an increased rating for his service-connected diplopia.  
Cf. 38 C.F.R. § 3.159(c)(4) (2008).  

Specifically, diplopia is rated based on limitation of muscle 
function.  The measurement of muscle function will be 
performed using a Goldmann Perimeter Chart.  See 38 C.F.R. § 
4.77 (2008).  There is no medical evidence of record that 
addresses the measurement of muscle function using a Goldmann 
Perimeter Chart and that is therefore adequate for rating 
purposes.  See 38 C.F.R. § 3.326 (2008).  The Board notes 
that neither the January 2003 VA eye examination nor the 
November 1997 VA eye examination, the two most recent of 
record, contained Goldmann Perimeter Charts.  An eye 
examination was clearly necessary for an informed decision as 
to the veteran's increased rating claim.  There is of record 
no other evidence which would substitute for the VA 
examination requested by the Board in its remand.  See 
38 C.F.R. § 3.326 (2008). 

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.

The Board is aware that the veteran has significant 
psychiatric problems.  This does not, however, excuse him 
from reporting for examinations.  

38 C.F.R. § 3.655 provides that when an examination is 
scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The veteran's claim is one for an 
increased rating, not an original compensation claim.  
[Service connection for diplopia was granted in June 1982, 
effective October 30, 1981.]   The claim for an increased 
disability rating for service-connected diplopia is therefore 
denied.  See 38 C.F.R. § 3.655 (2008); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the veteran was fully 
apprised by the RO via the September 1, 2005 letter of the 
consequences of his failure to report for a scheduled VA 
examination.  Thus, any due process concerns have been 
satisfied.


ORDER

An increased disability rating for service-connected diplopia 
is denied.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary development.

2.  Entitlement to service connection for a skin disability, 
claimed as chloracne secondary to Agent Orange exposure.

The veteran alleges that he has chloracne and that his skin 
disability began during his first period of active service 
and is secondary to Agent Orange exposure.  
Although there are diagnoses of chloracne in the remote 
medical records, there appear to have been none made 
recently.  The reports of the January 2006 and May 2007 VA 
examinations show that the veteran's current skin disability 
has been diagnosed as seborrheic dermatitis.  

A discharge summary from the veteran's hospitalization at 
Walter Reed Army Medical Center from September 18, 1979 to 
December 21, 1979 shows that the veteran underwent a 
dermatology consult during that hospitalization revealing 
seborrheic dermatitis of the scalp.  In light of the fact 
that the veteran currently has seborrheic dermatitis, 
including on the scalp, the Board believes that this is a 
second theory of entitlement which although not raised by the 
veteran must be explored.    
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) [both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection].
  
The Court has held that, in situations in which there is 
competent evidence of a current disability evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the veteran in the development of his claim VA 
is to obtain a medical opinion as to whether there is a nexus 
between the claimed disability and his active service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In light of the medical evidence of a diagnosis of seborrheic 
dermatitis and the evidence showing in-service seborrheic 
dermatitis, the Board believes that a medical nexus opinion 
addressing that theory of entitlement is necessary.  
In addition, the examiner should ascertain whether chloracne 
currently exists.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for organic brain 
syndrome.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for residuals of a 
spine cord injury.

Reasons for remand

Social Security Administration records

The report of the November 1997 VA general medical 
examination shows that the veteran is receiving Social 
Security disability records.  Records from the Social 
Security Administration may be relevant.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Additional treatment records

The veteran's service treatment records show that he was 
treated at the Carthage Area Hospital in Carthage, New York, 
from August 1979 to September 1979; at Cutler Army Hospital 
at Fort Devens, Massachusetts, in September 1979; the United 
States Public Health Services Hospital in Boston, 
Massachusetts, in 1979; Walter Reed Army Medical Center from 
September 1979 to December 1979, in May 1980, from June 1980 
to July 1980; and in January 1981.  At the February 2001 
hearing, the veteran testified that he was also treated at 
Bethesda Naval Hospital.  See February 2001 hearing 
transcript, page 9.  Attempts to obtain these records are 
necessary.

7.  Entitlement to service connection for central nervous 
disorder of the hands and feet, to include as secondary to 
Agent Orange exposure.

8.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.

9.  Entitlement to service connection for ulnar neuropathy, 
to include as secondary to Agent Orange exposure.

A July 1997 letter from a VA physician at the VA medical 
center in Prescott, Arizona reflects that the veteran had 
recently participated in an Agent Orange Registry at that 
medical facility.  Such records are not in the file and 
should be obtained.

10.  Entitlement to service connection for prostatitis, to 
include as secondary to Agent Orange exposure.

The veteran has had chronic prostatitis since he filed his 
claim for service connection for that disability in July 
1997.  The veteran's service medical records reflect that he 
had a slightly tender prostate in March 1968.  In light of 
the medical evidence of a diagnosis of prostatitis and the 
evidence showing in-service prostate symptomatology, the 
Board believes that a medical nexus opinion addressing that 
theory of entitlement is necessary.  See Charles, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA should attempt to obtain all 
records regarding treatment at Cutler 
Army Hospital at Fort Devens, 
Massachusetts, in September 1979; Walter 
Reed Army Medical Center from September 
1979 to December 1979, in May 1980, from 
June 1980 to July 1980; and in January 
1981; and Bethesda Naval Hospital between 
1979 and 1981.  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  VBA should attempt to obtain a copy 
of 1979 treatment records pertaining to 
the veteran from the United States Public 
Health Services hospital in Boston, 
Massachusetts for treatment in 1979.  Any 
such treatment records so obtained should 
be associated with the veteran's VA 
claims folder.

4.  VBA should attempt to obtain a copy 
of treatment records from the Carthage 
Area Hospital in Carthage, New York for 
treatment in August and September 1979.  
Any such treatment records so obtained 
should be associated with the veteran's 
VA claims folder.

5.  VBA should attempt to obtain the 
veteran's Agent Orange Registry records 
from the VA medical facility in Prescott, 
Arizona regarding his participation in 
that registry in 1997.  Any such records 
so obtained should be associated with the 
veteran's VA claims folder.

6.  VBA should schedule the veteran for 
examination by a physician.  The 
physician should determine whether the 
veteran currently has chloracne and/or 
seborrheic dermatitis.  If seborrheic 
dermatitis is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
seborrheic dermatitis is related to the 
veteran's military service, including the 
reference to seborrheic dermatitis of the 
scalp during a dermatology consult during 
the veteran's hospitalization at Walter 
Reed Army Medical Center from September  
1979 to December 1979.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

7.  VBA should provide the veteran's 
claims folder to a physician, who should 
render an opinion as to the etiology of 
prostatitis.  The physician should review 
pertinent medical reports and provide an 
opinion as to whether it is as least as 
likely as not that the prostatitis is 
related to active service, to include a 
finding of a somewhat tender prostate in 
March 1968.  If the reviewing physician 
deems physical examination and/or 
diagnostic testing of the veteran to be 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

8.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a SSOC should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


